
	

114 HR 4897 IH: Information Technology Modernization Act
U.S. House of Representatives
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4897
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2016
			Mr. Hoyer (for himself, Mr. Cummings, Mr. Pallone, Mr. Serrano, Mr. Connolly, Ms. Duckworth, Ms. Kelly of Illinois, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To establish an information technology modernization fund and board, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Information Technology Modernization Act. 2.Establishment of information technology modernization fund and board (a)Information technology modernization fund (1)EstablishmentThere is established in the Treasury an Information Technology Modernization Fund (in this section referred to as the Fund) for technology related activities, to improve information technology, and to enhance cybersecurity across the Federal Government.
 (2)Administration of FundThe Administrator of General Services shall administer the Fund in accordance with this subsection. (3)Use of fundsThe Administrator of General Services may, in accordance with the recommendations of the Information Technology Modernization Board established in subsection (b), make use of amounts in the Fund for the following purposes:
 (A)To transfer such amounts, to remain available until expended, to the head of an agency to improve, retire, or replace existing information technology systems to enhance cybersecurity and improve efficiency and effectiveness.
 (B)For the development, operation, and procurement of information technology products, services, and acquisition vehicles for use by agencies to improve Governmentwide efficiency and cybersecurity in accordance with the requirements of the agencies.
 (C)To provide services or work performed in support of the activities described under subparagraph (A) or (B).
					(4)Deposit of funds
 (A)In generalEffective on October 1, 2016, there is appropriated to the Fund, out of any money in the Treasury not otherwise appropriated, $3,000,000,000.
 (B)Other creditsThe Fund shall be credited with all reimbursements, advances, or refunds or recoveries relating to information technology or services provided through the Fund.
 (C)AvailabilityAmounts deposited, credited, or otherwise made available to the Fund shall be available without regard to fiscal year limitation.
					(5)Reimbursement
 (A)Payment by agencyFor a product or service developed under paragraph (3), the head of an agency that uses such product or service shall pay an amount fixed by the Administrator of General Services in accordance with this subsection.
 (B)Reimbursement by agencyThe head of an agency shall reimburse the Fund for any transfer made under paragraph (3)(A) in accordance with the terms established in the written agreement described in paragraph (6). Notwithstanding any other provision of law, an agency may make a reimbursement required by this subparagraph from any appropriation available for information technology activities. An obligation to make a payment under an agreement described in paragraph (6) in a future fiscal year shall be recorded pursuant to section 1501 of title 31, United States Code, in the fiscal year in which the payment is due.
 (C)Prices fixed by Administrator of General ServicesThe Administrator of General Services, in consultation with the Director of the Office of Management and Budget, shall establish amounts to be paid by an agency and terms of repayment for use of a product or service developed under paragraph (3) at levels sufficient to ensure the solvency of the Fund, including operating expenses. Before making any changes to the established amounts and terms of repayment, the Administrator of General Services shall conduct a review and consult with the Director of the Office of Management and Budget.
 (D)Failure to make timely reimbursementThe Administrator of General Services may obtain reimbursement by the issuance of transfer and counterwarrants, or other lawful transfer documents, supported by itemized bills, if payment is not made by a requisitioning agency—
 (i)within 90 days after the expiration of a repayment period described in the written agreement described in paragraph (6)(A); or
 (ii)within 45 days after the expiration of the time period to make a payment under a payment schedule for a product or service developed under paragraph (3).
						(6)Written agreement
 (A)In generalBefore the transfer of funds to an agency under paragraph (3)(A), the Administrator of General Services and the head of the requisitioning agency shall enter into a written agreement documenting the purpose for which the funds will be used and the terms of repayment. An agreement made pursuant to this subparagraph shall be recorded as an obligation as provided in paragraph (5)(B).
 (B)Requirement for use of incremental development practicesFor any funds transferred to an agency under paragraph (3)(A), in the absence of compelling circumstances documented by the Administrator of General Services at the time of transfer, such funds shall be transferred only on an incremental basis, tied to metric-based development milestones achieved by the agency, to be described in the written agreement required pursuant to subparagraph (A).
					(b)Information technology modernization board
 (1)EstablishmentThere is established an Information Technology Modernization Board (in this section referred to as the Board) which shall evaluate all proposals for modernization submitted by agencies of information technology used in the Federal Government.
 (2)ResponsibilitiesThe responsibilities of the Board are to— (A)provide input to the Director of the Office of Management and Budget for the development of processes for agencies to submit modernization proposals to the Board and to establish the criteria by which such proposals are evaluated, which shall include addressing the greatest security and operational risks, having the greatest Governmentwide impact, and having a high probability of success based on factors such as a strong business justification, technical design, procurement strategy (including adequate use of incremental development practices), and program management;
 (B)make recommendations to the Administrator of General Services to assist agencies in the further development and refinement of select submitted modernization proposals, based on an initial evaluation performed with the assistance of the Administrator of General Services;
 (C)review and prioritize, with the assistance of the Administrator of General Services and the Director of the Office of Management and Budget, modernization proposals based on criteria established pursuant to subparagraph (A);
 (D)identify, with the assistance of the Administrator of General Services, opportunities to improve or replace multiple information technology systems with a smaller number of information technology systems common to multiple agencies;
 (E)recommend the funding of agency modernization proposals, in accordance with the uses in subsection (a)(3)(A), to the Administrator of General Services; and
 (F)monitor, in consultation with the Administrator of General Services, progress and performance in executing approved projects and, if necessary, recommend the suspension or termination of funding for projects that fail to meet the terms of the written agreement described in subsection (a)(6).
 (3)MembershipThe Board shall consist of 7 voting members. (4)ChairThe Administrator of the Office of Electronic Government shall serve as the chair of the Board.
 (5)Permanent membersThe permanent members of the Board shall be the following: (A)The Administrator of the Office of Electronic Government.
 (B)A senior official from the General Services Administration, who shall be appointed by the Administrator of General Services.
					(6)Additional members of the Board
 (A)AppointmentThe other members of the Board shall be appointed as follows: (i)An employee of the National Institute of Standards and Technology of the Department of Commerce, by the Secretary of Commerce.
 (ii)An employee of the National Protection and Programs Directorate of the Department of Homeland Security, by the Secretary of Homeland Security.
 (iii)Three Federal employees primarily having technical expertise in information technology development, financial management, cybersecurity and privacy, and acquisition, by the Director of the Office of Management and Budget.
 (B)TermEach member of the Board described in paragraph (A) shall serve a term of one year, which shall be renewable up to three times, at the discretion of the appointing Secretary or Director, as applicable.
 (7)Prohibition on compensationMembers of the Board may not receive additional pay, allowances, or benefits by reason of their service on the Board.
 (8)StaffUpon request of the chair of the Board, the Director of the Office of Management and Budget and the Administrator of General Services may detail, on a nonreimbursable basis, any of the personnel of the Office or the General Services Administration (as the case may be) to the Board to assist it in carrying out its functions under this Act.
				(c)Responsibilities of the Administrator of General Services
 (1)In generalIn addition to the responsibilities described in subsection (a), the Administrator of General Services shall support the activities of the Board and provide technical support to, and oversight of, agencies that receive transfers from the Fund.
 (2)ResponsibilitiesThe responsibilities of the Administrator of General Services are to— (A)provide direct technical support in the form of personnel services or otherwise to agencies transferred amounts under subsection (a)(3)(A) and for products, services, and acquisition vehicles funded under subsection (a)(3)(B);
 (B)assist the Board with the evaluation, prioritization, and development of agency modernization proposals;
 (C)perform regular project oversight and monitoring of approved agency modernization projects, in consultation with the Board and the Director of the Office of Management and Budget, to increase the likelihood of successful implementations and reduce waste; and
 (D)publish and maintain a list of projects funded by the Fund on a public dashboard to be updated not less than quarterly, that includes a description of the project, project status, and financial expenditure data related to the project.
 (d)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code.  